UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 99-6320



RONALD D. BRANCHE,

                                                   Plaintiff - Appellant,

            versus


ROBERT E.    MONROE;   REBECCA    S.   DRIBBON;   LOU
NEWMAN,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-33-5-BR)


Submitted:    June 17, 1999                       Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald D. Branche, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald D. Branche appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Branche v. Monroe, No. CA-99-33-5-BR (E.D.N.C.

Feb. 23, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2